DETAILED ACTION
The instant application having Application No. 16/087064 filed on 09/20/2018 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner Remark
In view of Applicant’s specification (par. 0087), the term “short TTI” in the claims is interpreted as “a TTI of a unit smaller than 1 ms (e.g., 0.5 ms)”.

Allowable Subject Matters
Claims 4, 5, 7, 12, 13 and 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the claim objection(s) set forth in this Office action are overcome.


Specification
The disclosure is objected to because of the following informalities: 
Applicant should replace “[par. 00169] A terminal may receive a downlink data channel in a plurality of downlink cells [S610]. Subsequently, the terminal may transmit uplink control information on the downlink data channel in at least one or more uplink cells [S620].” with “[par. 00169] A terminal may receive a downlink data channel in a plurality of downlink cells [S610]. Subsequently, the terminal may transmit uplink control information for the downlink data channel in at least one or more uplink cells [S620].” (See fig. 6 (S620) of the Applicant’s specification.) Appropriate correction is required.


Claim Objections
Claims 3, 4, 6-8, 11, 12, 14-16 are objected to because of the following informality: 
In this case, claim 3, 4, 6-8, 11, 12, 14-16 recites limitation for performing certain step(s) only if a specific condition is satisfied (Conditional Statement). Such limitations are considered as optional limitations since they are not performed until specific conditions are met. Applicant should change the word “when” to “responsive to determining that…..” in order to alter an optional limitation to a required limitation. For the purpose of examination, claimed limitations will be considered as optional limitations since they are not performed until specific conditions are met.

Claim Objections
Claims 1 and 9
Regarding claims 1 and 9, the limitation “the same TTI length” should be replaced with “a same TTI length”.

Regarding claims 1 and 9, the limitation “transmitting uplink control information on the downlink data channel in at least one uplink cell” should be replaced with “transmitting uplink control information for the downlink data channel in at least one uplink cell”. [See fig. 6 (S620) of the Applicant’s specification.]

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 2, the limitations “….the TTI length or the TTI length group of the downlink cells” 
(1) It is unclear whether the limitation "the TTI length" is referred to "the same TTI length” or “a TTI length” in claim 1 (1ine 8). 
(2) There is insufficient antecedent base for the limitation “the TTI length group” in the claim.

Regarding claim 10, the limitations “….the TTI length or the TTI length group of the downlink cells” render claim 10 indefinite. 
(1) It is unclear whether the limitation "the TTI length" is referred to "the same TTI length” or “a TTI length” in claim 9 (1ine 8). 
(2) There is insufficient antecedent base for the limitation “the TTI length group” in the claim.

For the purpose of examination, the limitations “…..the TTI length or the TTI length group of the downlink cells” are interpreted as “…..a TTI length or a TTI length group of the downlink cells”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-11, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huawei et al., “Short TTI for DL transmissions”, R1-160292, 02/15-19/2016 (From Applicant’s IDS).

As per claim 1, Huawei discloses “A method of transmitting an uplink signal, which is transmitted by a terminal configured to support one or more TTI (Transmission Time Interval) lengths in a wireless communication system, comprising: receiving a downlink data channel in a plurality of downlink cells;” as [(5.1 Same TTI lengths for PDSCH and PUCCH), In the case of same TTI lengths for PDSCH and PUCCH, HARQ timing is simple. If we assume UE and eNB processing time scales with the TTI length, HARQ-ACK feedback is transmitted 4 TTIs after PDSCH is sent. For example, as shown in Figure 5, in FDD, if 4 or 3-symbol PDSCH is transmitted in sTTI i of subframe n, HARQ-ACK feedback for PDSCH will be in sTTI i of subframe n+1. (See Fig. 5)] “and transmitting uplink control information on the downlink data channel in at least one uplink cell, wherein the at least one uplink cell corresponds to one or more of the plurality of downlink cells” [(5.1 Same TTI lengths for PDSCH and PUCCH), In the case of same TTI lengths for PDSCH and PUCCH, HARQ timing is simple. If we assume UE and eNB processing time scales with the TTI length, HARQ-ACK feedback is transmitted 4 TTIs after PDSCH is sent. For example, as shown in Figure 5, in FDD, if 4 or 3-symbol PDSCH is transmitted in sTTI i of subframe n, HARQ-ACK feedback for PDSCH will be in sTTI i of subframe n+1. (See Fig. 5)] “and wherein downlink cells of the same TTI length or a TTI length belonging to a group correspond to a single uplink cell” [(5.2 Different TTI lengths for PDSCH and PUCCH), With shortened PUCCH such as 2-symbol PUCCH, the coverage will be reduced which means latency reduction is not suitable for cell-

As per claim 2, Huawei discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein a TTI length of the at least one uplink cell is configured according to the TTI length or the TTI length group of the downlink cells” [(5.1 Same TTI lengths for PDSCH and PUCCH), In the case of same TTI lengths for PDSCH and PUCCH, HARQ timing is simple. If we assume UE and eNB processing time scales with the TTI length, HARQ-ACK feedback is transmitted 4 TTIs after PDSCH is sent. For example, as shown in Figure 5, in FDD, if 4 or 3-symbol PDSCH is transmitted in sTTI i of subframe n, HARQ-ACK feedback for PDSCH will be in sTTI i of subframe n+1. (See Fig. 5)]

As per claim 3, Huawei discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein when the terminal receives a downlink control signal for uplink transmission on a specific uplink cell, the at least one uplink cell is determined as the specific uplink cell, wherein HARQ (hybrid automatic retransmission request)-ACK (acknowledgement) among the uplink control information is transmitted on an uplink control channel with a short TTI of the specific uplink cell,” as [(5.1 Same TTI lengths for PDSCH and PUCCH), In the case of same TTI lengths for PDSCH and PUCCH, HARQ timing is simple. If we assume UE and eNB processing time scales with the TTI length, HARQ-ACK feedback is transmitted 4 TTIs after PDSCH is sent. For example, as shown in Figure 5, in FDD, if 4 or 3-symbol PDSCH is transmitted in sTTI i of subframe n, HARQ-ACK feedback for PDSCH will be in sTTI i of n+1. (See Fig. 5)] “and wherein CSI (channel state information) is transmitted on an uplink data channel with a short TTI of the specific uplink cell” [(4 Discussion on UL control signaling enhancement) HARQ-ACK response and CSI are carried by PUCCH. (0.5ms PUCCH), For CSI, the structure of PUCCH format 2, 2a and 2b in each slot can be reused. However, the number of transmitted CSI bits will be reduced due to shortened PUCCH which means additional improvements are needed. (5.2 Different TTI lengths for PDSCH and PUCCH), With shortened PUCCH such as 2-symbol PUCCH, the coverage will be reduced which means latency reduction is not suitable for cell-edge UEs or Macro cell. Therefore, it is considerable that the TTI length of PUCCH is larger than that of PDSCH. For example, if 2-symbol PDSCH is supported, 3 or 4-symbol PUCCH or 0.5ms PUCCH can be considered. (See Figure 6.)]

As per claim 6, Huawei discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein when a TTI length of a downlink cell on which the downlink data channel is received is shorter than a TTI length of an uplink cell in which uplink control information for the received downlink data channel is to be transmitted, an uplink control channel including the uplink control information is transmitted in an uplink TTI containing a TTI of the downlink cell at the uplink control information transmission timing based on the TTI length of the downlink cell” [(5.2 Different TTI lengths for PDSCH and PUCCH), With shortened PUCCH such as 2-symbol PUCCH, the coverage will be reduced which means latency reduction is not suitable for cell-edge UEs or Macro cell. Therefore, it is considerable that the TTI length of PUCCH is larger than that of PDSCH. For example, if 2-symbol PDSCH is supported, 3 or 4-symbol PUCCH or 0.5ms PUCCH can be considered. (See Figure 6.)]

As per claim 8, Huawei discloses “The method of claim 6,” as [see rejection of claim 6.] “wherein when uplink control information of two or more downlink data channels among the plurality of downlink data channels correspond to the uplink TTI, the two or more uplink control information are transmitted in a manner of being bundled or multiplexed” [(5.2 Different TTI lengths for PDSCH and PUCCH), With shortened PUCCH such as 2-symbol PUCCH, the coverage will be reduced which means latency reduction is not suitable for cell-edge UEs or Macro cell. Therefore, it is considerable that the TTI length of PUCCH is larger than that of PDSCH. For example, if 2-symbol PDSCH is supported, 3 or 4-symbol PUCCH or 0.5ms PUCCH can be considered. (See Figure 6.)]

As per claims 9-11, 14 and 16, as [see rejections of claims 1-3, 6 and 8 respectively.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patents Publications
Tabet et al. (US 2015/0092645 A1)
JI et al. (US 2016/0338052 A1)
Chen et al. (US 2017/0223670 A1)
NPLs:
Huawei et al., “Short TTI for UL transmissions”, R1-160294, 02/15-19/2016 (From Applicant’s IDS)
Qualcomm, “TTI shortening and reduced processing time for UL transmission”, R1-160906, 02/15-19/2016 (From Applicant’s IDS)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463